Citation Nr: 1204786	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  06-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for trigger finger. 

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arterial hypertension (claimed as high blood pressure). 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967 and from February 2003 to August 2003.  He is a recipient of the Army Commendation for Heroism. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 and September 2008 rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.

Since the initial filing of the Veteran's claim for PTSD in August 2004, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as the Veteran here has already been granted service connection for a separate psychiatric disorder, the Board has not recharacterized the present claim to include all acquired psychiatric disorders. 

The issues of entitlement to service connection for a bilateral ear disorders other than hearing loss (including left ear drum perforation and replacement, recurrent ear infections, and possible right ear perforation), have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral hearing loss disorder, a trigger finger disorder and whether new and material evidence has been received to show entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD, which is medically attributed to stressors he experienced during his active service. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (as amended by 75 Fed. Reg. 39,843-39,852 (July 13, 2010) & 75 Fed. Reg. 41,092 (July 15, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the issue of service connection for PTSD, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

By way of history, the Veteran initially filed a claim for PTSD in August 2004.  He subsequently amended his claim to include a claim for depression in October 2004.  In February 2005, the RO granted service connection for "a depressive disorder not otherwise specified also claimed as PTSD" and assigned a 30 percent disability rating.  The discussion in the rating decision explained that despite a provisional diagnosis of PTSD in service, the post-service VA examiner determined that the correct psychiatric diagnosis was a depressive disorder not otherwise specified, and that the Veteran did not meet the DSM-IV criteria for PTSD.  

The Veteran appealed the initial evaluation for his depressive disorder in July 2005.  That claim was appealed to the Board and Remanded for further development by the Board in May 2008.  On Remand, a 100 percent disability rating was assigned for  his depressive disorder from February 2005.  The appeal was not satisfied in full as to the period prior to February 2005 and was returned to the Board.  The Board denied the appeal as to the remaining period on appeal, continuing the 30 percent disability rating prior to in February10, 2005.  

Regarding the Veteran's PTSD claim, he submitted additional evidence in support of his claim for PTSD in July 2005, within the one year appeal period following the February 2005 decision that indicated that service connection for PTSD was not warranted, and noted that he had never received the VA form for stressor development.  See 38 C.F.R. § 3.156(b)(2011).  The RO further developed the PTSD claim but denied service connection for PTSD in June 2006.  The Veteran disagreed and the present appeal ensued.  

The Board observes that the Veteran's depressive disorder has been evaluated under the General Rating Formula for Mental Disorders.  Any other acquired psychiatric disorder, including PTSD, would be rated under the same formula.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25  (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14  (2011).  The United States Court of Appeals for the Federal Circuit  has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  If the manifestations of two mental disabilities are the same, a separate evaluation is not warranted. Id.  Thus, while not controlling the outcome of the appeal, it is noteworthy that establishing service connection for PTSD would not result in any additional compensation to the Veteran.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2011).  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

As noted above, the Veteran reports that he was assigned a provisional diagnosis of PTSD in service.  Specifically, during his second period of service, he had a flashback from his tour in Vietnam and found himself raising a weapon at his fellow servicemen, thinking they were the Viet Cong.  He reported that wanted to fire but could not and then realized that the servicemen were friendly.  See the Veteran's April 2003 letter to his wife.  He later sought psychiatric treatment in the field and was returned to the United States and provisionally diagnosed with PTSD. 

The Veteran's service personnel records show that he also served in the Republic of Vietnam.  An October 1967 Army Commendation for Heroism indicates that he served as a door gunner in a helicopter, under enemy fire.  The Veteran has also reported another stressor in which his convoy fell in a rice paddy and were surrounded by the enemy for 10 hours.  During this event, his friend died.  Further, the April 2006 and October 2010 VA examiners found that the Veteran met the DSM-IV stressor criteria for PTSD (even though the examiner also found that ultimately, the Veteran did not meet all of the criteria for a current diagnosis of PTSD).  Based on this evidence, the Board finds that the criteria for an in-service stressful event have been met.  

Next, the Board finds that the medical evidence is in equipoise on the issue of a current diagnosis of PTSD.  

Weighing in favor of the claim is an Axis I diagnosis of PTSD by a VA staff psychiatrist in February 2005.  The VA psychiatrist's diagnosis was based on the Veteran's account of the incident in Kuwait where he nearly shot friendly servicemen because he was having a flashback from Vietnam.  The VA psychiatrist also considered the Veteran's report that he had been assigned a provisional diagnosis of PTSD in service, although that specific record is not in the file.  

Additionally, weighing in favor of the claim is a June 2006 treatment record from a private psychiatrist who diagnosed PTSD.  The June 2006 examination consisted of an interview regarding his military history, post-military history, his current mental status, and an assessment based on the inventory.  At the conclusion of the examination, the psychiatrist concluded that the Veteran suffered from PTSD as well as major depression.  The Board acknowledges that the private evaluation was based on reports from the Veteran; however, as the report is consistent with the other favorable evidence of record, the Board finds no reason to not to accept the evidence as probative.   

Further weighing in favor of the claim, although not binding on the outcome, is a favorable determination by the Social Security Administration (SSA) regarding the Veteran's entitlement to disability benefits for physical and mental disabilities.  The SSA decision determined that the Veteran had severe major impairments including both major depressive disorder and PTSD.

Weighing against the claim are December 2004, April 2006 and October 2010 VA medical opinions.  The VA psychiatrists reviewed private medical records, service treatment records, and the VA records.  The December 2004 VA examiner opined that based on the Veteran's history, records, and evaluation, that the Veteran did not fulfill the diagnostic criteria for PTSD.  The December 2004 VA examiner explained that the Veteran did not meet the stressor criteria for PTSD and opined that the provisional diagnosis of PTSD in service was given without exploration of his stressors.  The April 2006 VA psychiatrist opined that the Veteran met the DSM-IV stressor criteria and symptoms for re-experiencing the traumatic event and hyperarousal but that he did not meet the symptom criteria for avoidance of the stimuli.  Instead, the April 2006 VA psychiatrist maintained that the diagnosis was a depressive disorder NOS, and alcohol abuse in full remission.  The October 2010 VA psychiatrist did not specify which criteria the Veteran's symptoms failed to meet, but the VA psychiatrist indicated only one Axis I diagnosis which was major depressive disorder, recurrent, moderate.  

Notably, although as a general rule, service connection is not warranted for alcohol abuse.  See 38 U.S.C.A. § 1110, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs." However, in this case, there has been no inference that the Veteran's claimed psychiatric symptoms are related to the April 2006 diagnosis of alcohol abuse in full remission.  In fact, the April 2006 VA examiner specifically determined that the psychiatric diagnoses were two distinct and independent entities, with no relation to each other.  The examiner went on to explain that the condition of alcohol abuse was in full remission since the Veteran quit alcohol intake one year prior to the examination and that there was no evidence of drug abuse related, secondary, or aggravated by the present psychiatric diagnosis.  Therefore, the Board does not find that the alcohol abuse diagnosis weighs against the Veteran's claim.  

The Board places a higher probative value on the PTSD diagnosis from the Veteran's regularly treating psychiatrist than it does on the negative VA examination reports.  The regularly treating VA psychiatrist had occasion to get to know the Veteran and better understand his mental status than the VA examiners who may have only met the Veteran once.  The Board places no probative value on the December 2004 VA examination report that determined the stressor criteria were not met for a diagnosis of PTSD.  As noted above, the Board finds that the Commendation for Heroism is sufficient evidence that the stressors did in fact occur.  Further, the Board places little probative value on the April 2006 VA examination report that the Veteran did not meet the criteria for avoidance of stimuli.  Again, the Board places a higher weight on the regularly treating psychiatrist's opinion because he was more familiar with the Veteran's mental status and symptoms.  The Board places no probative value on the October 2010 VA examination report because it failed to explain which DSM-IV criteria the Veteran's symptoms failed to meet. 
 
Additionally, June 2008 and September 2008 VA examinations for mental disorders other than PTSD indicated that the only Axis I diagnosis was major depressive disorder.  However, as those examinations were specifically undertaken for mental disorders other than PTSD, the Board affords them no probative value. 

The Board acknowledges that in October 2008, the same VA psychiatrist who had diagnosed PTSD in February 2005, indicated in one outpatient treatment report a diagnosis of major depression but did not indicate PTSD or discuss PTSD. However, in an October 2010 outpatient treatment record, the same VA psychiatrist listed both PTSD and major depression as diagnoses.  The Board does not accept non-evidence as evidence that weighs against the Veteran's claim.  Even if it did, the Board would find that the Veteran had a current disability of PTSD at some point during the life of the claim, diagnosed by a VA psychiatrist, and that it is related to his in-service stressor.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).   The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Id.  

That said, the Board finds no adequate basis to reject the competent medical evidence and the medical opinions of record that are favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, the Board finds the evidence in equipoise and resolves doubt in the Veteran's favor.  

Because the evidence reflects that the Veteran has, or had during the course of the appeal, a diagnosis of PTSD, related to service, the criteria for the grant of service connection for PTSD have been met.  As such, the appeal is granted.


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing monetary awards.


REMAND

Regarding the remaining issues on appeal, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the Veteran's application to reopen his service connection claim for hypertension the Board finds that proper procedural notice has not been afforded the Veteran.  Within a February 2005 rating decision, the Veteran was denied service connection for hypertension.  As a timely appeal of this decision was not initiated, this decision is final, and may not be reopened in the absence of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105.  While it appears that the RO reopened the hypertension claim, it is unclear to the Board whether new and material evidence has indeed been submitted.  The Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is improper for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).
As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the context of claims to reopen a previously-denied claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Veteran was not informed by the RO of the basis for the prior denial of service connection for hypertension, and he was not given specific notice of the type of evidence necessary to reopen this claim.  Specifically, he was sent a notice letter in April 2006 which included the phrase "reason for previous denial" in the space where the reason for the previous denial should have been explained.  Due to this notice deficiency, remand is required to afford the Veteran full and complete notice regarding his pending claim.

Regarding the Veteran's claim for service connection of a trigger finger disorder, he has provided competent evidence of events in service, in June and July 2003 where he spent hours on end loading and reloading machine guns.  See the Veteran's March 2006 statement in support of his claim.  The Veteran is competent to report that he incurred this in-service event as this knowledge came to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds his report to be credible.  Moreover, a March 2006 VA outpatient treatment record indicates a current diagnosis of right hand 3rd and 4th trigger fingers.  He has reported that he was told by his VA physician that the trigger finger is a disorder that progresses slowly and may be related to service.  See the Veteran's March 2006 statement in support of his claims.  Unfortunately, the VA outpatient treatment records do not clearly indicate a relationship to service.  Because the Veteran is not competent to relate his in-service symptoms to any currently diagnosed trigger finger disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for service connection of a bilateral hearing loss disorder, periodic examinations in 1994 and 1999 indicate audiological test results demonstrating hearing loss as defined by 38 C.F.R. § 3.385.  Specifically, in February 1994, the Veteran had at least one auditory threshold in the left ear that was at or above 40 decibels.  Next, an August 1999 periodic examination report demonstrated all of the auditory thresholds in the right ear that were above 26 decibels and several were above 40 decibels.  

Additionally, service records indicate exposure to noise during the Veteran's first period of service in Vietnam, when he served as a door gunner on a helicopter, as well as routine noise exposure during his second period of service.   

A private treatment record dated in April 1991 indicated hearing loss since 1967; however there was no indication that an audiogram was conducted to reach that conclusion.  Additionally, the evidence includes a February 2006 letter from a private treatment provider who treated the Veteran for a number of years, including in 1988 when the Veteran had left ear drum replacement surgery.  The private treatment provider has indicated that there is a relationship between service and a bilateral hearing loss disorder, but the private letter did not contain an audiogram or any references to audiological testing. The Board acknowledges that a March 2003 service audiogram and post-service VA audiological records - as late as March 2006 - revealing testing that do not indicate current diagnoses of a bilateral hearing loss disorder as defined by VA regulations.  However, since many years have elapsed since the last audiological evaluation, and as the evidence shows that he had noise exposure during both periods of service and may have had hearing loss as defined by VA regulations, between his two periods of service, further development should be done.  Specifically, the Veteran should be provided a VA audiological examination regarding his claimed hearing loss disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Further, if for some reason the VA examiner determines that there is no direct service connection between any hearing loss disorder and service, and the VA examiner determines that there is some other cause for the documented hearing loss in 1994 and 1999, the VA examiner should consider whether there is clear and convincing evidence that a bilateral hearing loss disorder preexisted the Veteran's second period of service.  If so, the examiner should opine as to whether any preexisting disorder was aggravated by the second period of service.  

The Veteran should be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

Lastly, in order to ensure that all relevant records are available, the RO/AMC should obtain any outstanding VA outpatient treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA outpatient treatment records from the VA outpatient clinic in Ponce, Puerto Rico for the period from October 2010 to the present.  Any negative response should be noted. 

2.   Provide the Veteran proper notice regarding the evidence required to reopen his claim of service connection for hypertension.  He must be provided explanation of the meaning of both "new" and "material" evidence, and a description of the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final VA denial.  Depending on any response from the Veteran, appropriate development, as determined by the agency of original jurisdiction, should also be accomplished to prevent the need for any future remand.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate physician in order to obtain a medical opinion regarding the nature, extent, and etiology of the claimed trigger finger disorder.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the claimed trigger finger, if any, had its onset in-service or is otherwise causally related to the Veteran's active service.  

In doing so, the examiner should acknowledge and discuss the Veteran's lay statements regarding continuity of symptomatology since service.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate physician in order to obtain an audiological opinion regarding the nature, extent, and etiology of the claimed bilateral hearing loss disorder.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

Based on a review of the claims folder and utilizing sound medical principles, the appropriate examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that claimed bilateral hearing loss disorder, if any, had its onset in-service or is otherwise causally related to the Veteran's active service.  If the VA examiner determines that there is no direct service connection between any hearing loss disorder and service, and the VA examiner determines that there is some other cause for the documented hearing loss in 1994 and 1999, the examiner should also consider whether there is clear and unmistakable evidence that the Veteran had a preexisting hearing loss disorder prior to his second period of service, and if so, whether the disorder was aggravated by service.  

In doing so, the examiner should acknowledge and discuss the Veteran's lay statements regarding continuity of symptomatology since service.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hearing loss (i.e., a baseline) before the onset of the aggravation. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion. 

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


